DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by US 20200124418 to Blomqvist.
Regarding Claim 1, Blomqvist discloses a micromechanical component for a yaw rate sensor (Figs. 1-3 and 6-8, microelectromechanical device structure 102; ¶¶ [0027]-[0036]), comprising: a substrate having a substrate surface (Fig. 1, support 100 for microelectromechanical device structure 102; ¶¶ [0003]-[0009]); a first rotor mass developed in one piece, which is able to be set into a first torsional vibration about a first axis of rotation aligned perpendicular to the substrate surface (Figs. 1-3 and 6-8, microelectromechanical device structure 102 with inertial masses 204, 206/304,306; ¶¶ [0027]-[0036], [0064]); and at least one first component of the micromechanical component, the first rotor mass being connected to the at least one first component via at least one first spring element (Figs. 6-8, inertial masses 204,  206 connected to drive element 606 with longitudinal beams 622, 624; ¶¶ [0067]-[0072]), wherein the at least one first spring element extends through a lateral concavity on the first rotor mass and is connected to a recessed edge region of the first rotor mass (Figs. 6-8, inertial masses 204, 206 connected to drive element 606 with longitudinal beams 622, 624 at recessed coupling points 608, 610; ¶¶ [0027], [0060], [0067]-[0072]).
Regarding Claim 2, Blomqvist discloses a second rotor mass developed in one piece, which is realized in mirror symmetry with the first rotor mass in relation to a plane of symmetry that is aligned perpendicular to the substrate surface and centrally intersects the first rotor mass and the second rotor mass (Figs. 2-3 and 6-8, inertial masses 204, 206 symmetrical about first in-plane direction IP1; ¶¶ [0027]-[0036], [0064]), the second rotor mass being able to be set into a second torsional vibration, phase-shifted in phase by 180 in relation to the first torsional vibration, about a second axis of rotation aligned in parallel with the first axis of rotation (Figs. 1-3 and 6-8, inertial masses 204, 206/304,306; ¶¶ [0027]-[0036], [0064]), the second rotor mass being connected via at least one second spring element to the at least one first component and/or to at least one second component of the micromechanical component (Figs. 6-8, inertial masses 204,  206 connected to drive element 606 with longitudinal beams 622, 624; ¶¶ [0067]-[0072]), each of the at least one second spring element extending through a lateral concavity on the second rotor mass and being connected to a recessed edge region of the second rotor mass (Figs. 6-8, inertial masses 204, 206 connected to drive element 606 with longitudinal beams 622, 624 at recessed coupling points 608, 610; ¶¶ [0027], [0060], [0067]-[0072]).
Regarding Claim 3, Blomqvist discloses the first and second rotor masses are developed and/or positioned in such a way that the first and second rotor masses, set into their respective torsional vibration, are pivotable about an axis of rotation situated in the plane of symmetry and pivotable about a further axis of rotation aligned perpendicular to the plane of symmetry in each case (Figs. 1-3 and 6-8, inertial masses 204, 206/304,306 torsionally rotating  on axes 308, 310, and about axes 314, 312 and 316; ¶¶ [0027]-[0036], [0064]).
Regarding Claim 4, Blomqvist discloses the micromechanical component, as the at least one first component, includes at least one rocker structure which is aligned in parallel with the plane of symmetry and to which the first rotor mass is connected via the at least one first spring element and the second rotor mass is connected via the at least one second spring element (Fig. 9, pivoting rigid beams 240, 250 connected in recesses of inertial masses 204, 206 by spring structures 260, 262; ¶¶ [0049]-[0053], [0092]-[0101]; Note, although not clearly shown, connecting the spring structures 260, 262 analogously to second coupling point 910 of inertial mass 204 would have been obvious modification).
Regarding Claim 5, Blomqvist discloses the micromechanical component, as the at least one first component, has a first pair of drive structures, and, as the at least one second component, has a second pair of drive structures (Fig. 9, linear drive masses 912, 914 at four corners of device; ¶¶ [0092]-[0101], first drive structures of the first pair of drive structures and the second pair of drive structures, situated on a first side of the plane of symmetry, are in mirror symmetry with second drive structures of the first pair of drive structures and the second pair of drive structures situated on a second side of the plane of symmetry, in relation to the plane of symmetry (Fig. 9, linear drive masses 912, 914 at four corners of device symmetrically about plane IP1 and IP2; ¶¶ [0092]-[0101]), and the first drive structure of the first pair of drive structures is able to be set into a first harmonic torsional vibration aligned in parallel with the plane of symmetry; the second drive structure of the first pair of drive structures is able to be set into a second harmonic torsional vibration, which is aligned in parallel with the plane of symmetry and phase-shifted by 180 in relation to the first harmonic torsional vibration (Fig. 9, linear drive masses 912 driving torsional antiphase motion; ¶¶ [0008], [0092]-[0101]); the first drive structure of the second pair of drive structures is able to be set into the second harmonic torsional vibration, and the second drive structure of the second pair of drive structures is able to be set into the first harmonic torsional vibration such that the first and second rotor masses are set into their respective torsional vibration with the aid of the first and second pairs of drive structures set into their respective torsional vibration (Fig. 9, linear drive masses 914 driving torsional antiphase motion; ¶¶ [0008], [0092]-[0101]).
Regarding Claim 6, Blomqvist discloses the first and second rotor masses are developed and/or situated in such a way that when the first and second rotor masses are set into their respective torsional vibration, a vector sum of a first torque of the first torsional vibration of the first rotor mass and of a second torque of the second torsional vibration of the second rotor mass is equal to zero (Fig. 9, linear drive masses 912, 914 driving torsional antiphase motion; ¶¶ [0037]-[0042], [0053], [0060]-[0061], [0092]-[0101]).
Regarding Claim 9, Blomqvist discloses a yaw rate sensor, comprising: a micromechanical component (Figs. 1-3 and 6-8, microelectromechanical device structure 102; ¶¶ [0027]-[0036]), including: a substrate having a substrate surface (Fig. 1, support 100 for microelectromechanical device structure 102; ¶¶ [0003]-[0009]); a first rotor mass developed in one piece, which is able to be set into a first torsional vibration about a first axis of rotation aligned perpendicular to the substrate surface (Figs. 1-3 and 6-8, microelectromechanical device structure 102 with inertial masses 204, 206/304,306; ¶¶ [0027]-[0036], [0064]), and at least one first component of the micromechanical component, the first rotor mass being connected to the at least one first component via at least one first spring element (Figs. 6-8, inertial masses 204,  206 connected to drive element 606 with longitudinal beams 622, 624; ¶¶ [0067]-[0072]), wherein the at least one first spring element extends through a lateral concavity on the first rotor mass and is connected to a recessed edge region of the first rotor mass (Figs. 6-8, inertial masses 204, 206 connected to drive element 606 with longitudinal beams 622, 624 at recessed coupling points 608, 610; ¶¶ [0027], [0060], [0067]-[0072]).
Regarding Claim 10, Blomqvist discloses a production method for a micromechanical component for a yaw rate sensor (Figs. 1-3 and 6-8, microelectromechanical device structure 102; ¶¶ [0027]-[0036]), the method comprising the following steps: developing and/or positioning a first rotor mass, developed in one piece, of the micromechanical component such that the first rotor mass is able to be set into a first torsional vibration about a first axis of rotation aligned perpendicular to a substrate surface of a substrate of the micromechanical component (Figs. 1-3 and 6-8, microelectromechanical device structure 102 with inertial masses 204, 206/304,306 on support 100; ¶¶ [0027]-[0036], [0064]); and developing and/or positioning at least one first component of the micromechanical component, the first rotor mass being connected via at least one first spring element to the at least one first component (Figs. 6-8, inertial masses 204,  206 connected to drive element 606 with longitudinal beams 622, 624; ¶¶ [0067]-[0072]), wherein the at least one first spring element, which extends through a lateral concavity on the first rotor mass, is connected to a recessed edge region of the first rotor mass (Figs. 6-8, inertial masses 204, 206 connected to drive element 606 with longitudinal beams 622, 624 at recessed coupling points 608, 610; ¶¶ [0027], [0060], [0067]-[0072]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 4 is/are rejected in the alternative under 35 U.S.C. 103 as being unpatentable over Blomqvist. 
Regarding Claim 4, Blomqvist discloses the micromechanical component, as the at least one first component, includes at least one rocker structure which is aligned in parallel with the plane of symmetry and to which the first rotor mass is connected via the at least one first spring element and the second rotor mass is connected via the at least one second spring element (Fig. 9, pivoting rigid beams 240, 250 connected in recesses of inertial masses 204, 206 by spring structures 260, 262; ¶¶ [0049]-[0053], [0092]-[0101]), but does not clearly disclose the first rotor mass is connected via the at least one first spring element and the second rotor mass is connected via the at least one second spring element (within a recess).  Blomqvist discloses a second coupling point 910 within inertial mass 204.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Blomqvist by providing the at least one rocker structure is connected via the at least one first spring element and the second rotor mass is connected via the at least one second spring element analogously to connection of beams 622, 624 to the second coupling point 910 in order to provide for an obvious alternative for connecting spring structures 260, 262 for space saving and/or to tailor drive characteristics.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomqvist as applied to claim 5 above, and further in view of US 20130298672 to Kuhlmann.
Regarding Claim 7, Blomqvist discloses the micromechanical component as recited in claim 5, but does not disclose the micromechanical component additionally has a first pair of seismic masses and a second pair of seismic masses, a first seismic mass each of the first pair and the second pair, situated on a first side of the plane of symmetry, is in mirror symmetry in relation to the plane of symmetry with second seismic masses of the first pair and the second pair situated on a second side of the plane of symmetry, and the first and second pair of seismic masses are able to be set into harmonic torsional co-vibrations which are aligned in parallel with the plane of symmetry, with the aid of the first and second rotor masses set into their respective torsional vibration and/or with the aid of the first and second pair of drive structures set into their respective harmonic torsional vibration. Kuhlmann the micromechanical component additionally has a first pair of seismic masses and a second pair of seismic masses, a first seismic mass each of the first pair and the second pair, situated on a first side of the plane of symmetry, is in mirror symmetry in relation to the plane of symmetry with second seismic masses of the first pair and the second pair situated on a second side of the plane of symmetry (Figs. 4, 6, 18 and 20, compensating masses 10, 10', 11 and 11’; ¶¶ [0033]-[0039]) and the first and second pair of seismic masses are able to be set into harmonic torsional co-vibrations which are aligned in parallel with the plane of symmetry, with the aid of the first and second rotor masses set into their respective torsional vibration and/or with the aid of the first and second pair of drive structures set into their respective harmonic torsional vibration (Figs. 4, 6, 18 and 20, compensating masses 10, 10', 11 and 11’ vibrating with Coriolis masses 5, 5'; ¶¶ [0033]-[0039]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Blomqvist by providing the micromechanical component additionally has a first pair of seismic masses and a second pair of seismic masses, a first seismic mass each of the first pair and the second pair, situated on a first side of the plane of symmetry, is in mirror symmetry in relation to the plane of symmetry with second seismic masses of the first pair and the second pair situated on a second side of the plane of symmetry, and the first and second pair of seismic masses are able to be set into harmonic torsional co-vibrations which are aligned in parallel with the plane of symmetry, with the aid of the first and second rotor masses set into their respective torsional vibration and/or with the aid of the first and second pair of drive structures set into their respective harmonic torsional vibration as in Kuhlmann in order to provide greater accuracy through decreased susceptibility to interference.
Regarding Claim 8, Kuhlmann discloses the first and second pair of seismic masses, set into their respective harmonic torsional co-vibrations, are also deflectable perpendicular to the plane of symmetry (Fig. 6, compensating masses 10, 10', 11 and 11’ vibrating with Coriolis masses 5, 5'; ¶¶ [0033]-[0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852